Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 2-4 are objected to because of the following informalities:  
Claim 2 Line 1 recites “second upright support”, it is suggested that Applicant replace the limitation with --second upright support post-- to maintain consistent claim language with the previously recited support post.  
Claim 3 Line 2-3 recites “an second”, such limitation should be replaced with --a second--.
Claim 4 Line 4 recites “ore”, such limitation should be replaced with --or-- since it appears to be a typographical error.
Claim 4 recites “one or more mechanisms chosen from the following mechanisms, one or more releasable button depress lock, wherein the upright support posts are configured to be released from being locked in place via the releasable button depress lock, and one ore more star- knob male threaded bolts, with a female threaded nuts affixed to a side opposite to an alignment hole entry point for the one or more star-knob male threaded bolts, wherein the alignment hole entry point may be set by an alignment safety stop or may be a variable height adjustment hole, and one or more retaining clip lock pins and alignment holes.”, It is suggested that Applicant replace the limitation with the below for clarity: -- one or more mechanisms chosen from the following mechanisms:              a) one or more releasable button depress lock, wherein the upright support posts are configured to be released from being locked in place via the releasable button depress lock;             b) one or more star- knob male threaded bolts, with a female threaded nuts affixed to a side opposite to an alignment hole entry point for the one or more star-knob male threaded bolts, wherein the alignment hole entry point is set by an alignment safety stop or is a variable height adjustment hole; and            c) one or more retaining clip lock pins and alignment holes.--.                  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 Line 4-6 recites “a vertical main connector portion configured to receive and connect to a base upright support post; one or more upright support posts, starting with a first upright support post comprising a base upright support post”, it is unclear if base upright support post recited twice are considered the same or different from each other. Lines 6-8 recites “one or more upright support posts, starting with a first upright support post comprising a base upright support post, with each additional upright support post fitting into or over and locking onto the immediate lower upright support post”. The limitation is unclear since Applicant recites “one or more upright support posts” but then later claims multiple upright support posts. The limitation of “the immediate lower upright support post” lacks antecedent basis in the claims and it appears that the immediate lower upright support post is the same as the base upright support post, and it is unclear what the metes and bounds of “each additional upright support post” is since it is unclear how many more additional upright support post Applicant is referring to. In order to proceed, the Office will interpret the claim such as: --a vertical main connector portion;               a plurality of upright support posts comprising a first upright support post having a base upright support post and one or more additional upright support post fitting into or over and locking into said base upright support post, wherein said vertical main connector portion is configured to receive and connect to said base upright support posts; and                one or more anchor loops, wherein the one or more anchor loops is affixed to one or more of the plurality of upright support posts--.
Claim 1 Line 9 recites “may be”, this limitation is indefinite since it is unclear if the limitations recited thereafter are required or merely optional. In order to proceed, the Office suggest removing the limitation of “may be” and will be interpreted as such.
Claim 2 recites “further including a second upright support comprising a middle upright support post, and a third upright support post comprising a top upright support post.”, however, the second upright support/middle upright support post and the third upright support post appears to be the same as the additional upright support posts. And therefore in order to proceed, the limitation will be interpreted such as --wherein said one or more additional upright support post includes a second upright support comprising a middle upright support post, and a third upright support post comprising a top upright support post.--.
Claim 3 recites “further including a second upright support comprising a first middle upright support post, and a third upright support post comprising an second middle upright support post and a fourth upright support post comprising a top upright support post.”, however, the second upright support post, third upright support post, and fourth upright support post are the same as the additional upright support posts. And therefore in order to proceed, the limitation will be interpreted such as --wherein said one or more additional upright support post includes a second upright support comprising a first middle upright support post, and a third upright support post comprising a second middle upright support post and a fourth upright support post comprising a top upright support post..--.
Claim 4 Line 7 recites “may be”, this limitation is indefinite since it is unclear if the limitations recited thereafter are required or merely optional. In order to proceed, the Office will interpret “may be” as --is--.
Claim 5 Line 1 recites “wherein the upright support post further comprises”, it is unclear which upright support post Applicant is referring to. In order to proceed, the Office will interpret the limitation such as --wherein one or more additional upright support post comprises--.
Claim 6 Line 4-6 recites “a vertical main connector portion configured to receive and connect to a base upright support post”, “one or more upright support posts, with each additional upright support post fitting into or over and locking onto the immediate lower upright support post”. The limitation is unclear since Applicant recites “one or more upright support posts” but then later claims multiple upright support posts. The limitation of “the immediate lower upright support post” lacks antecedent basis in the claims and it appears that the immediate lower upright support post is the same as the base upright support post, and it is unclear what the metes and bounds of “each additional upright support post” is since it is unclear how many more additional upright support post Applicant is referring to. In order to proceed, the Office will interpret the claim such as: --a vertical main connector portion, wherein the mounting member is configured to mount to a vehicle hitch or to a wall mount;               a plurality of upright support posts comprising a base upright support post and one or more additional upright support post fitting into or over and locking into said base upright support post, wherein said vertical main connector portion is configured to receive and connect to said base upright support posts; and                one or more anchor hooks, wherein the one or more anchor hooks is affixed to one or more of the plurality of upright support posts--.
Claim 6 Line 7 recites “may be”, this limitation is indefinite since it is unclear if the limitations recited thereafter are required or merely optional. In order to proceed, the Office suggest removing the limitation of “may be” and will be interpreted as such.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, and 4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Donofrio; Darren (US 20110195822).
Regarding Claim 1, Donofrio teaches a sports equipment training device, comprising:                a mounting member 8, configured to mount the device to a vehicle hitch or to a wall mount (bolts), wherein the mounting member has a horizontal hitch or mount receiver portion 14 and a vertical main connector portion 8 configured to receive and connect to a base upright support post 3 (Refer to Figs. 1&3 Paragraph [0042]:”FIG. 2 shows the embodiment of FIG. 1 without the bungies. Here several stud mounts or stud plates 14 can be seen. These are typically chosen to reach between two studs so that secure mounting can be made with a pair of lag bolts on each of these stud mounts 14.”);                 one or more upright support posts 10, starting with a first upright support post comprising a base upright support post 3, with each additional upright support post 10 fitting into or over and locking onto the immediate lower upright support post 3;                one or more anchor loops 11,17, wherein the one or more anchor loops may be affixed to one or more of the one or more upright support posts 3,10.
Regarding Claim 2, Donofrio continues to teach further including a second upright support comprising a middle upright support post 3b, and a third upright support post comprising a top upright support post 10 (Refer to Fig. 6 Paragraph [0046]:” [0046] FIG. 6 shows a detail of a particular embodiment and realization of the vertical spine 3. This particular embodiment allows the spine 3 to be split into an upper part 3a and a lower part 3b for ease of packing and shipping. The two parts of the spine can be coupled together with bolts for strength or by any other strong coupling method.”).
Regarding Claim 4, Donofrio continues to teach wherein the upright support posts fit together and are locked in place using one or more mechanisms chosen from the following mechanisms, one or more releasable button depress lock, wherein the upright support posts are configured to be released from being locked in place via the releasable button depress lock, and one ore more star- knob male threaded bolts, with a female threaded nuts affixed to a side opposite to an alignment hole entry point for the one or more star-knob male threaded bolts, wherein the alignment hole entry point may be set by an alignment safety stop or may be a variable height adjustment hole, and one or more retaining clip lock pins and alignment holes (Refer to Paragraph [0049]:”FIG. 6 shows a detail of a particular embodiment and realization of the vertical spine 3. This particular embodiment allows the spine 3 to be split into an upper part 3a and a lower part 3b for ease of packing and shipping. The two parts of the spine can be coupled together with bolts for strength or by any other strong coupling method”....[0044]:” In addition, each attachment or accessory can be removed using a pin or spring-loaded pull pin, where the pin inserts in a hole 12 in the spine 3.”..The Office takes the position that Donofrio teaches that spring-loaded pull pins are known coupling methods and that such coupling methods are considered release button depress locks or retaining clip lock pins in so much as Applicant has shown.).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Donofrio; Darren (US 20110195822) in view of Duplechain (US 20210228935).
Regarding Claim 3, Donofrio teaches the claimed invention as indicated above comprising further including a second upright support 3b comprising a first middle upright support post 3b, and a fourth upright support post comprising a top upright support post 10. But fails to teach a third upright support post comprising an second middle upright support post. Duplechain teaches an exercise frame comprising a first upright support post comprising a base upright support post 32, a second upright support comprising a first middle upright support post 48a, and a third upright support post comprising an second middle upright support post 48b and a fourth upright support post comprising a top upright support post 94 (Refer to Fig. 10). Duplechain is analogous with Applicants invention in that they both teach height adjustable frames and therefore it would have been obvious to modify the device of Darren to be in view of Duplechain such that there is a third upright support bar comprising a second middle upright support post for the purpose of allowing the device to have an additional height adjustment for users that are taller, and therefore such modification would have been obvious to produce expected results and does not patentably distinguish he invention over prior arts.
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Donofrio; Darren (US 20110195822) in view of Perez (US 20110237410).
Regarding Claim 6, Donofrio teaches a sports equipment resistance weight training device, comprising:             a mounting member 8,14, having a horizontal hitch or mount receiver portion 14 and a vertical main connector portion 8 configured to receive and connect to a base upright support post 3, wherein the mounting member is configured to mount to a vehicle hitch or to a wall mount (bolts) ((Refer to Figs. 1&3 Paragraph [0042]:”FIG. 2 shows the embodiment of FIG. 1 without the bungies. Here several stud mounts or stud plates 14 can be seen. These are typically chosen to reach between two studs so that secure mounting can be made with a pair of lag bolts on each of these stud mounts 14.”);               one or more upright support posts 3a,b,10, with each additional upright support post fitting 3b,10 into or onto the immediate lower upright support post 3a;              one or more anchor loops 11,17, wherein the one or more anchor loops may be affixed to one or more of the one or more upright support posts 3,10, but fails to teach wherein the loops are hooks. Perez teaches a wall mounted device comprising hooks for attachment of exercise bands (Refer to Fig. 18). Perez is from the same field of endeavor as Applicants invention and therefore it would have been obvious to one of ordinary skill in the art before effective filing to modify the loops of Donofrio to be in view of Perez to be hooks since Perez teaches that such attachments are known in the art for attaching of exercise devices and therefore such modification would have been obvious to produce expected results and does not patentably distinguish the invention over prior arts. 
Allowable Subject Matter
Claim 5 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Donofrio is the closest prior art to the claimed invention but fails to teach wherein the additional upright support post further comprises a cantilevered hinge and a folding arm, with a safety strap to hold the folding arm in place during stowage. Ho (US 20150202483) teaches a wherein the upright support post further comprises a cantilevered hinge and a folding arm 125, with a safety strap 143 to hold the folding arm in place during stowage (Refer to Fig. 1 & 3A-D) but fails to teach a mounting member, configured to mount the device to a vehicle hitch or to a wall mount, wherein the mounting member has a horizontal hitch or mount receiver portion and a vertical main connector portion configured to receive and connect to a base upright support post. And therefore the claimed invention as a whole would is allowable over the prior arts.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Refer to attached list of references cited for prior arts pertinent to claimed and unclaimed subject matter.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NYCA T NGUYEN whose telephone number is (571)272-7168. The examiner can normally be reached Mon-Fri 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Loan Jimenez can be reached on 571-272-4966. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NYCA T NGUYEN/             Primary Examiner, Art Unit 3784